Citation Nr: 0927410	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  03-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial, compensable rating for non-
proliferative diabetic retinopathy, for the period from June 
26, 2001 through July 23, 2003.

2.  Entitlement to a rating in excess of 10 percent for non-
proliferative diabetic retinopathy, for the period from July 
24, 2003 through October 15, 2007.

3.  Entitlement to a rating in excess of 30 percent for non-
proliferative diabetic retinopathy, from October 16, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO, inter alia, granted service connection and 
assigned an initial noncompensable evaluation for non-
proliferative diabetic retinopathy, effective July 9, 2001.  
The Veteran filed a notice of disagreement (NOD) in February 
2003.  A statement of the case (SOC) was issued in July 2003, 
and the Veteran filed a substantive appeal later that month.

In a July 2003 rating decision, the RO, inter alia, granted 
an earlier effective date of June 26, 2001 for the grant of 
service connection for non-proliferative diabetic 
retinopathy.  In a December 2003 rating decision, the RO 
granted a 10 percent rating for non-proliferative diabetic 
retinopathy, effective July 24, 2003. 

In May 2004, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further action.  After completing some action, the RO 
continued the denial of a higher rating at each stage (as 
reflected in a May 2005 supplemental SOC (SSOC)), and 
returned the matters to the Board for further appellate 
consideration. 

In January 2007, the Board again remanded these matters to 
the RO via the AMC for further action.  In a November 2007 
rating decision, the RO granted a 30 percent rating for non-
proliferative diabetic retinopathy, effective October 16, 
2007.  The AMC also issued a SSOC continuing the denial of a 
higher rating for the period from July 9, 2001 through July 
23, 2003, and for the period from July 24, 2003 through 
October 15, 2007.  

In May 2008, the Board remanded the three matters set forth 
on the title page to the RO via the AMC for further action.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
December 1964 to November 1966.  

2.  On October 16, 2008, the RO informed the Board that the 
Veteran died on May [redacted], 2008; the claims file was forwarded to 
the Board several months later, in July 2009.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


